FILED

NAN ~3 2020
UNITED STATES DISTRICT COURT Clerk, U.S. District and
FOR THE DISTRICT OF COLUMBIA i, Bankruptcy Courts
JESSE PATRICK ANDRE, )
)
Petitioner, )
)
Vv. ) Civil Action No.: 1:19-cv-03309 (UNA)
)
PAULA A. WOLFF, )
)
)
Respondent. )
MEMORANDUM OPINION

 

This matter is before the court on petitioner’s application to proceed in forma pauperis and
his pro se petition for mandamus. The court will grant the in forma pauperis application and
dismiss the case pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1), mandating dismissal
of a complaint which fails to state a claim upon which relief can be granted.

Petitioner has filed suit against the Department of Justice’s Chief of the International
Transfer Unit. Petitioner is currently in the custody of the Federal Bureau of Prisons and is
designated to the federal penitentiary located in White Deer, Pennsylvania. He seeks a writ
directing respondent to transfer him to Trinidad and Tobago, where he is a citizen. He alleges that
his requests for a “treaty transfer” to his home country have been denied by the government.

A prisoner has no constitutionally protected interest in his place of confinement. Olim v.
Wakinekona, 461 U.S. 238, 248 (1983); Meachum v. Fano, 427 U.S. 215, 225 (1976). “Moreover,
the decision whether to transfer an inmate pursuant to a treaty is within the discretionary authority

of the Attorney General and is not subject to judicial review[.]” Marshall v. Reno, 915 F. Supp.
426, 432 (1996) (citing Bagguley v. Bush, 953 F.2d 660, 661-62 (D.C. Cir. 1991), cert. denied,
503 U.S. 995 (1992) and Scalise v. Thornburgh, 891 F.2d 640, 649 (7th Cir. 1989), cert. denied,
494 U.S. 1083 (1990)).

The extraordinary remedy of a writ of mandamus is available to compel an “officer or
employee of the United States or any agency thereof to perform a duty owed to plaintiff” 28
U.S.C. § 1361. “[M]Jandamus is ‘drastic’; it is available only in ‘extraordinary situations.’” Jn re
Cheney, 406 F.3d 723, 729 (D.C. Cir. 2005) (citations omitted). A petitioner bears a heavy burden
of showing that his right to a writ of mandamus is “clear and indisputable.” Jd. Only if “(1) the
plaintiff has a clear right to relief; (2) the defendant has a clear duty to act; and (3) there is no other
adequate remedy available to the plaintiff,” Thomas v. Holder, 750 F.3d 899, 903 (D.C. Cir. 2014),
is mandamus relief granted. Petitioner addresses none of these elements, and thus fails to meet his
burden. Additionally, “rit is well-settled that a writ of mandamus is not available to compel
discretionary acts.” Cox v. Sec'y of Labor, 739 F. Supp. 28, 30 (D.D.C. 1990) (citing cases).

For the following reasons, the court will grant petitioner’s application for leave to proceed
in forma pauperis and dismiss the mandamus petition. An Order accompanies this Memorandum

Opinion,

DATE: Ye. FE, P01

 
  

nited States District Judge 7